Case 2:20-cr-00421-MSG Document1 Filed 11/19/20 Page 1of8

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA : CRIMINAL NO._ 20-
v. : DATE FILED:
GEOFFREY HINES : VIOLATIONS:

18 U.S.C. § 2422(b) (use of an interstate
commerce facility to entice a minor to
engage in sexually explicit conduct — 14
counts)

18 U.S.C. § 2251(a), (e) (manufacture and
attempted manufacture of child
pornography — 14 counts)

18 U.S.C. § 2252(a)(4)(B), (b)(2)
(possession of child pornography — 1
count)

Notice of forfeiture

INDICTMENT
COUNTS ONE THROUGH FOURTEEN
THE GRAND JURY CHARGES THAT:
On or about the dates listed below, each date constituting a separate offense, in
the Eastern District of Pennsylvania, aa elsewhere, defendant
GEOFFREY HINES
used a facility and means of interstate and foreign commerce, that is, the Internet, to knowingly
persuade, induce, entice and coerce the minors listed below, each under the age of 18 years and
known to the grand jury, to engage in sexual activity for which any person could be charged with a
criminal offense, that is, the manufacture and the attempted manufacture of child pornography, in

violation of Title 18, United States Code, Section 2251(a), and attempted to do so.
Case 2:20-cr-00421-MSG Document1 Filed 11/19/20 Page 2 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Date Child
One Between September 18 and November 6, 2015 | Minor #1
Two Between October 25 and October 26, 2015 Minor #2
Three June 12, 2019 Minor #3
Four Between July 2 and July 3, 2019 Minor #4
Five December 22, 2019 Minor #5
Six December 22, 2019 Minor #6
Seven Between January 18 and January 19, 2020 Minor #7
Eight January 20, 2020 Minor #8
Nine January 26, 2020 Minor #9
Ten February 11, 2020 Minor #10
Eleven | February 17, 2020 Minor #11
Twelve | February 17, 2020 Minor #12
Thirteen | February 17, 2020 Minor #13
Fourteen | February 17, 2020 Minor #14

 

All in violation of Title 18, United States Code, Section 2422(b).
Case 2:20-cr-00421-MSG Document1 Filed 11/19/20 Page 3 of 8

COUNTS FIFTEEN THROUGH TWENTY-EIGHT

THE GRAND JURY FURTHER CHARGES THAT:

On or about the dates listed below, each date constituting a separate offense, in
the Eastern District of Pennsylvania, and elsewhere, defendant

GEOFFREY HINES

employed, used, persuaded, induced, enticed, and coerced the minors listed below, each under
the age of 18 years and known to the grand jury, to engage in sexually explicit conduct for the
purpose of producing a visual depiction of that conduct, and attempted to do so, that is, by
enticing and directing the minors to engage in sexually explicit conduct over live-stream which
defendant HINES then surreptitiously recorded, and defendant HINES knew and had reason to
know that the visual depictions would be transported and transmitted using a facility of interstate
and foreign commerce and in and affecting interstate and foreign commerce, and the visual
depictions were produced and transmitted using materials that had been mailed and shipped and
transported in and affecting interstate or foreign commerce by any means including by computer,
and such visual depictions were actually transported and transmitted using any means and

facility of interstate and foreign commerce and in and affecting interstate and foreign commerce:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Date Child
Fifteen Between September 18 and November 6, 2015 | Minor #1
Sixteen Between October 25 and October 26, 2015 Minor #2
Seventeen June 12, 2019 Minor #3
Eighteen Between July 2 and July 3, 2019 Minor #4
Nineteen December 22, 2019 Minor #5
Twenty December 22, 2019 Minor #6
Twenty-One Between January 18 and January 19, 2020 Minor #7
Twenty-Two January 20, 2020 Minor #8
Twenty-Three | January 26, 2020 Minor #9
Twenty-Four February 11, 2020 Minor #10

 
Case 2:20-cr-00421-MSG Document1 Filed 11/19/20 Page 4 of 8

 

 

 

 

 

 

 

Twenty-Five February 17, 2020 Minor #11
Twenty-Six February 17, 2020 Minor #12
Twenty-Seven | February 17, 2020 Minor #13
Twenty-Eight February 17, 2020 Minor #14

 

All in violation of Title 18, United States Code, Sections 2251 (a), (e).

 
Case 2:20-cr-00421-MSG Document1 Filed 11/19/20 Page 5of8

COUNT TWENTY-NINE
THE GRAND JURY FURTHER CHARGES THAT:
On or about May 19, 2020, in the Eastern District of Pennsylvania, defendant
GEOFFREY HINES
knowingly possessed matter, that is, a custom-built desktop computer, serial number FD-CA-
DEF-R4-BL, containing one 1TB Seagate hard drive, a Toshiba external USB 500GB hard drive,
serial number Y3NKSOL6SRES8, a Hewlett Packard laptop Model Pavillion computer, serial
number CND290493, and a SanDisk Cruzer 16GB flash drive, which contained visual depictions
that had been shipped and transported in interstate and foreign commerce and which were
produced using materials that had been mailed, shipped, and transported in interstate and foreign
commerce. The production of these visual depictions involved the use of a minor engaging in
sexually explicit conduct and the visual depictions were of a minor engaging in sexually explicit
conduct. The minors depicted included prepubescent minors and minors who had not attained 12

years of age.

In violation of Title 18, United States Code, Sections 2252(a)(4)(B), (b)(2).
Case 2:20-cr-00421-MSG Document1 Filed 11/19/20 Page 6 of 8

NOTICE OF FORFEITURE
THE GRAND JURY FURTHER CHARGES THAT:
1. As aresult of the violations of Title 18, United States Code, Sections
2422(b), 2251(a), and 2252(a)(4)(B), as set forth in this indictment, defendant
GEOFFREY HINES
shall forfeit to the United States of America:

(a) any visual depiction, or any film, videotape, or other matter which
contains any child pornography, which was produced, transported, mailed, shipped, or received
as a result of such violations as charged in the indictment;

(b) any property, real or personal, constituting or traceable to gross
profits or other proceeds obtained from such violations; and

(c) any property, real or personal, used or intended to be used to
commit or to promote the commission of such violations, including, but not limited to:

(1) One custom-built desktop computer, bearing serial number
FD-CA-DEF-R4-BL, containing one 1TB Seagate hard drive;

(2) One Toshiba external USB 500GB hard drive, bearing serial
number Y3NKSOL6SRE8;

(3) One Hewlett Packard laptop Model Pavillion computer,
bearing serial number CND290493; and

(4) One 16GB SanDisk Cruz flash drive.
Case 2:20-cr-00421-MSG Document1 Filed 11/19/20 Page 7 of 8

All pursuant to Title 18, United States Code, Sections 2428 and 2253.

 

2 ki WAL LP ; bor

(/ WIKLIAMM. McSWAIN /
United States Attorney
Case 2:20-cr-00421-MSG Document1 Filed 11/19/20 Page 8 of 8

 

UNITED STATES DISTRICT COURT

Eastern District of Pennsylvania

Criminal Division

 

THE UNITED STATES OF AMERICA

VS.

GEOFFREY HINES

 

INDICTMENT
Counts
18 U.S.C. § 2422(b) (use of an interstate commerce facility to entice a minor to engage in
sexually explicit conduct — 14 counts)
18 U.S.C. § 2251(a), (e) (manufacture and attempted manufacture of child pornography — 14 counts)
18 U.S.C. § 2252(a)(4)(B), (b)(2) (possession of child pornography — 1 count)
Notice of forfeiture

 

 

 

Filed in open court this day,
Of ___ A.D, 20

 

Clerk

 

Bail, $.

 
